DAVIDSON, Commissioner.
The offense is the unlawful driving, while intoxicated, of a motor vehicle, with punishment assessed at a fine of $50.
The bills of exception and, this being a misdemeanor case, the statement of facts accompanying the record may not be considered, inasmuch as they were not filed within the statutory thirty-day period following adjournment of court, on December 30, 1950, at which this conviction was had, and no extension of time for such filing was granted. The record reflects that the bills were filed, as was the statement of facts, on February 14, 1951. Art. 760, C.C.P. (Sec. 5). Turner v. State, Tex.Cr.App., 223 S.W.2d 236; Cadrin v. State, 129 Tex.Cr.R. 525, 89 S.W.2d 1001.
The judgment is affirmed.
Opinion approved by the Court.